       Case 4:19-cv-00468-DCB Document 48 Filed 07/01/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Raul Olvera,                                       No. CV-19-00468-TUC-DCB
10                   Plaintiff,                         ORDER
11   v.
12   CitiBank NA, et al.,
13                   Defendants.
14
15          The court having been notified that this case has been settled by the parties.
16          IT IS ORDERED that the case is dismissed without prejudice, and the Clerk of the
17   Court shall close it.
18          IT IS FURTHER ORDERED that the parties shall file the appropriate dismissal
19   documents within 60 days of the filing of this Order.
20          IT IS FURTHER ORDERED that this Court retains jurisdiction over this matter
21   to reopen the case and return it to the Court's active docket, in the event problems arise in
22   relation to its settlement.
23          Dated this 29th day of June, 2020.
24
25
26
27
28
